Citation Nr: 0909662	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-23 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Evaluation of hypertension, currently rated as 
noncompensably disabling.

3.  Evaluation of allergic rhinitis, currently rated as 
noncompensably disabling.

4.  Evaluation of reflux esophagitis, currently rated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing in January 2009.  A 
transcript of this proceeding is associated with the claims 
file.

The issue of entitlement to a higher rating for reflux 
esophagitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Migraine headaches are related to service.

2.  Hypertension is not shown to be productive of diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more, or a history of diastolic pressure 
predominantly 100 or more with required continuous medication 
for control.

3.  Allergic rhinitis is productive of 50 percent left nasal 
obstruction and 30 percent right nasal obstruction.  There is 
no evidence of polyps or chronic sinusitis.

CONCLUSIONS OF LAW

1.  Migraine headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).

2.  The criteria for an initial compensable evaluation for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, 
Diagnostic Code 7101 (2008).

3.  The criteria for a compensable evaluation for allergic 
rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.97 Diagnostic Code 6522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A May 2005 letter advised the Veteran of the evidence and 
information necessary to support his claims.  He was asked to 
identify records produced by private providers and told that 
VA would make reasonable efforts to obtain identified 
evidence.  The evidence of record was listed.  

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of her appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board observes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  The notice provided in April 2005 
predated the grant of service connection.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

With respect to VA's duty to assist, the Board notes that VA 
examinations were conducted and treatment records have been 
associated with the claims file.  The Board finds that the 
examinations were adequate, in that they were performed by 
neutral, skilled examiners who accurately recited the 
Veteran's history and provided in depth analysis of his 
functional capability.  The Veteran testified before the 
undersigned and before a Decision Review Officer.  He has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service Connection for Migraine Headaches

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic 
disorders such as organic diseases of the nervous system that 
have manifested to a compensable degree of 10 percent or more 
within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having reviewed the record and considered the Veteran's 
testimony, the Board has concluded that service connection is 
warranted for migraine headaches.  In this regard, the Board 
notes that the Veteran reported migraine headaches on the 
occasion of his retirement physical examination in February 
2005.  Moreover, in April 2005, prior to his retirement from 
service, the Veteran was assessed at Nellis Federal Hospital 
with headaches and provided medication.  The December 2005 VA 
examination resulted in a diagnosis of migrainous headaches.  
In light of the Veteran's complaints in service and diagnoses 
both prior to and following his retirement, the Board has 
determined that service connection is in order for this 
disability.

Rating Issues

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, it finds that the disability has not 
significantly changed and that a uniform rating is 
appropriate.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

	1.  Evaluation of Hypertension

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101.  Under DC 7101, a 10 percent 
rating is warranted for diastolic pressure predominantly 100 
or more, or systolic pressure predominantly 160 or more, or 
as a minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

The Veteran's representative has pointed out that two blood 
pressure readings taken in service were recorded as 166/94 in 
April 2004 and 163/84 in January 2005.  However, other 
readings during the same period were as follows:  158/76 
(March 2004); 146/85 (May 2004); 142/84 (June 2004); 145/78, 
136/78, and 152/84 (November 2004); and 130/90 (January 
2005).  At his retirement physical examination in February 
2005, the Veteran's blood pressure was not reported.

Post-service records from Nellis Federal Hospital indicate 
blood pressure readings of 170/88, 170/90, and 144/90 (March 
2005); 137/90, 153/82, and 166/82 (April 2005).

On VA examination in December 2005, the Veteran's pulse was 
78 and regular and his heart was without murmur.  Three blood 
pressure readings taken five minutes apart were 150/84, 
130/84, and 130/84.  The examiner noted that the Veteran's 
blood pressure was well controlled on his medications, with 
no side effects.  

Blood pressure readings reported at Nellis Federal Hospital 
indicate blood pressure readings of 144/90 and 134/80 
(December 2006), and 158/85 (January 2007).  

VA treatment records reflect blood pressure readings of 
132/76 (January 2007), 130/60 (January 2008), and 138/80 
(January 2008).

At a Decision Review Officer hearing in February 2007, the 
Veteran testified that he took two medications for high blood 
pressure and that they had been increased recently.  He 
stated that his blood pressure fluctuated when he tested it.  
He indicated that higher blood pressures had been measured 
but that they were not recorded, and his providers generally 
waited and took additional measurements which were lower.  

On VA examination in January 2008, the Veteran's medical 
records were reviewed.  Blood pressures were 155/89, 158/90, 
and 154/88.  The diagnosis was essential hypertension, not 
well controlled for years.  There was no evidence of 
hypertensive heart disease.  The Veteran was advised to 
follow up with his primary care physician.  

At his January 2009 hearing before the undersigned, the 
Veteran asserted that his blood pressure was uncontrolled, 
and that when he took it at home his systolic pressure was in 
the 150s and higher.  He did indicate that it was sometimes 
lower.  

The Board has considered the evidence pertaining to this 
claim and has determined that compensable evaluation is not 
warranted for hypertension.  The aforementioned blood 
pressure readings do not show that the Veteran has diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or as a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Rather, they show that while some readings have indicated 
systolic pressure in excess of 160, readings have otherwise 
ranged from 130 in January 2008 to 158 in January 2007.  
Moreover, diastolic pressure has never exceeded 100.  These 
findings comport with the Veteran's testimony that his blood 
pressure fluctuates.  However, when viewed as a whole, the 
evidence reflects that diastolic pressure has not been 
predominantly 100 or more and that systolic pressure has not 
been predominantly 160 or more.  Also, with regard to the 
Veteran's argument that the reported blood pressure readings 
were taken after the Veteran took his blood pressure 
medication, the Board notes that DC 7101 contemplates blood 
pressure readings which "require continuous medication for 
control."  Thus, the reported readings accurately reflect 
the current severity of the Veteran's service-connected 
hypertension.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.

	2.  Evaluation of Allergic Rhinitis

The Veteran is currently assigned a noncompensable evaluation 
for allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 
6522.  A 30 percent rating is warranted for allergic or 
vasomotor rhinitis with polyps.  A 10 percent rating is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.

Under Diagnostic Code 6510, pertaining to chronic sinusitis 
or pansinusitis, a 50 percent rating is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 10 percent rating is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A noncompensable 
rating is warranted for sinusitis detected by X-ray only.  An 
incapacitating episode is defined in the note following 
Diagnostic Code 6510 as one that requires bed rest and 
treatment by a physician.

The records of a private immunologist show that the Veteran 
received allergy shots in May and July 2005.

On VA examination in December 2005, the Veteran reported 
symptoms of allergic rhinitis since 1979.  He described his 
current symptoms of runny nose, sneezing, and itchy ears.  
The examiner noted the Veteran's report of positive skin 
patch testing followed by immunotherapy for three or four 
months.  The Veteran indicated that various medications had 
eventually lost effect, and that he was currently on Claritin 
as needed.  On physical examination there was no sinusitis.  
The pertinent diagnosis was allergic rhinitis with continuous 
therapy of Claritin and with immunotherapy.  

An additional VA examination was conducted in January 2008.  
The Veteran reported that he had been diagnosed with allergic 
rhinitis 15 years previously.  He complained of stuffiness of 
his nose, congested nose and throat, itching eyes, and 
sneezing.  He indicated that the course since onset had been 
stable.  The examiner noted that there was no history of 
surgery, trauma, neoplasm, osteomyelitis, or sinusitis.  
There were no current sinus symptoms noted.  The Veteran 
endorsed frequent trouble breathing and hoarseness.  Physical 
examination revealed no evidence of sinus disease or soft 
palate abnormality.  There was a 50 percent obstruction of 
the left nasal passage and a 30 percent obstruction of the 
right nasal passage.  There were no polyps present, septal 
deviation, hypertrophy or the turbinates, rhinoscleroma, 
tissue loss, scarring, deformity of the nose, or evidence of 
granulomatous infection.  The diagnosis was perennial 
allergic rhinitis.

On review of the evidence pertaining to the Veteran's 
allergic rhinitis, the Board has determined that a 
compensable evaluation is not for application at any time 
during the pendency of this appeal.  The evidence pertaining 
to the disability demonstrates that obstruction is not 
greater than 50 percent, and that there are no polyps.  
Moreover, the evidence discloses that there is no sinus 
disease that would support evaluation under the criteria for 
evaluating chronic sinusitis.  As the evidence does not 
support a compensable evaluation, the Board concludes that 
the currently assigned noncompensable evaluation is 
appropriate.

The Board notes that the Veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that a 
compensable evaluation for allergic rhinitis is not 
warranted.

	3.  Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the Board has concluded that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his service connected disabilities have resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Service connection for migraine headaches is granted.

A compensable evaluation for hypertension is denied.

A compensable evaluation for allergic rhinitis is denied.


REMAND

On VA gastrointestinal examination in January 2008, the 
Veteran endorsed nausea but denied regurgitation.  The 
examiner noted that "certain foods" caused nausea.  The 
Veteran also endorsed daily heartburn.  

At his January 2009 hearing, the Veteran testified that he 
ate a limited diet of mainly fruits and vegetables because 
normal food caused worsening of his symptoms.  He noted that 
his symptoms included regurgitation.  Evidence of 
regurgitation is one of the factors considered in assigning a 
compensable disability rating for reflux esophagitis by 
analogy under 38 C.F.R. § 4.114, Diagnostic Code 7346.  The 
recent testimony regarding current regurgitation suggests 
that the Veteran's service-connected reflux esophagitis has 
worsened.  Accordingly, the Board has determined that an 
additional VA examination is warranted.

The Veteran is advised that if there is evidence pertaining 
to this disability that has not been previously submitted, he 
should identify or submit such evidence.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected reflux esophagitis.  
All necessary testing should be carried 
out in conjunction with this examination.  

The examiner should identify all 
manifestations and symptoms of the 
Veteran's service-connected 
gastrointestinal disability.  The 
examiner should specifically address 
whether the Veteran suffers from 
dysphasia, pryosis, regurgitation, and 
substernal arm or shoulder pain.  The 
overall impairment of health caused by 
reflux esophagitis should also be 
addressed.

The examiner should include in the 
examination report a discussion of the 
complete rationale for any opinion 
expressed.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


